Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 1 of 8
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    February 11, 2021
                                                                                    Nathan Ochsner, Clerk

                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

        STATE OF TEXAS,                  § CIVIL ACTION NO.
                   Plaintiff,            § 4:20-cv-04265
                                         §
                                         §
                 vs.                     § JUDGE CHARLES ESKRIDGE
                                         §
                                         §
        THIRTEEN PALLETS                 §
        OF INDUSTRIAL                    §
        OILFIELD HOSES AND               §
        FIVE PALLETS OF                  §
        BLOWOUT                          §
        PREVENTERS,                      §
                   Defendant.            §
                      MEMORANDUM AND ORDER ON
                  STIPULATION OF VOLUNTARY DISMISSAL

             Plaintiff the State of Texas seized thirteen pallets of industrial
        oilfield hoses and five pallets of blowout preventers in June 2020,
        on assertion that they were to be used in Iran in violation of
        federal law. The State filed related notices of seizure and intended
        forfeiture pursuant to Chapter 59 of the Texas Code of Criminal
        Procedure in Texas state court later that same month. Dkt 1-1
        at 3, 9, 15.
             TSD SRL is the owner of the property against which the
        State proceeds and is thus an interested party to this in rem action.
        The company describes itself as a limited liability company
        organized and existing under the laws of Italy and the European
        Union, with its principal place of business in Padova, Italy. Id
        at 23, 29. The State alleges to the contrary that the company is
        incorporated in the United Arab Emirates and is an “Iranian
        procurement company.” For example, see id at 4, 6.
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 2 of 8




             The company removed the action in December 2020
        pursuant to 28 USC §§ 1331 and 1441. Dkt 1. The State didn’t
        seek remand. Jurisdiction exists over the parties, at least for
        purposes of inquiry at this stage of the proceedings.
             Now pending is a joint stipulation of dismissal with prejudice
        filed by the State on February 4, 2020. Dkt 5. That stipulation
        was apparently filed immediately following the initial conference
        held before this Court that same day in Texas v One 2005 Raytheon
        Aircraft Co Hawker 800XP, No 20-cv-03610. That, too, is a civil-
        forfeiture proceeding. Counsel for the State in both actions are
        attorneys with the Harris County District Attorney’s Office. The
        affidavit in support of seizure in both actions comes from Polk
        County Deputy Constable Precinct One, Captain Beau Price.
             During the initial conference on One 2005 Raytheon Aircraft,
        the Court questioned the underpinnings of that action when the
        State advised upon inquiry that no related criminal action against
        any potential target was underway, nor was any anticipated—
        even though the State had identified owners of that aircraft.
        Concern was also expressed when Captain Price stated on the
        record a supposed belief that the subject aircraft might be used
        in an attack evoking the type on September 11, 2001. When
        questioned directly to state evidence backing up such statement,
        Captain Price admitted that he had none. He was then
        admonished to contain his remarks to actual and pertinent facts.
             Chapter 59 governs civil forfeiture actions, which are in rem
        proceedings against contraband. State v Silver Chevrolet Pickup, 140
        SW3d 691, 692 (Tex 2004, per curiam), citing Hardy v State, 102
        SW3d 123, 126–27 (Tex 2003). Contraband is defined as “property
        of any nature” that is used or intended to be used in the
        commission of certain enumerated felonies. Tex Code Crim Proc
        art 59.01(2); see also Silver Chevrolet Pickup, 140 SW3d at 692.
             The State bears the burden to prove probable cause for the
        seizure. $56,700 in US Currency v State, 730 SW2d 659, 661 (Tex
        1987), citing Tex Const art I, § 9. Probable cause in this context
        means “a reasonable belief that ‘a substantial connection exists
        between the property to be forfeited and the criminal activity
        defined by the statute.’” $56,700 in US Currency, 730 SW2d at 661,
        quoting United States v $364,960.00 in US Currency, 661 F2d 319,




                                         2
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 3 of 8




        323 (5th Cir 1981), superseded on other grounds by statute as
        stated in United States v $92,203.00 in US Currency, 537 F3d 504,
        508–09 (5th Cir 2008). The Texas Supreme Court has stressed
        the importance of the connection between the at-issue property
        and the alleged criminal activity. “It is that link, or nexus, between
        the property to be forfeited and the statutorily defined criminal
        activity that establishes probable cause, without which the State
        lacks authority to seize a person’s property.” $56,700 in US
        Currency, 730 SW2d at 661, citing Tex Const art I, § 9.
             Texas civil-forfeiture proceedings have been subject to
        recent consideration by the highest courts of Texas and the
        United States. In El-Ali v State, the Texas Supreme Court had
        before it a petition for review on the constitutionality of the
        Texas civil-forfeiture law in light of its amendment to include an
        innocent-owner defense. 428 SW3d 824 (Tex 2014). Upon
        declining the petition, the concurrence noted the case was inapt
        for review because the record was underdeveloped and the
        petitioner abandoned his innocent-owner defense before the
        district court. Id at 824–25 (Tex 2014) (Boyd, J, concurring).
        Then-Justice Don Willett dissented from the denial of review,
        observing that “modern civil-forfeiture law, which has spread
        with kudzu-like ferocity in recent years . . . seems less Madisonian
        than Orwellian.” Id at 827 (Willett, J, dissenting). He further
        noted that such forfeitures involve “inherent imbalances, and
        judges must ensure that the constitutional scales aren’t overly
        tipped in the government’s favor.” Id at 830.
             Likewise, in Leonard v Texas, the United States Supreme
        Court had before it a petition for certiorari on the constitutionality
        of the same Texas law as to burden of proof. 137 S Ct 847 (2017).
        Specifically, the petitioner argued that the State should be
        required to meet its burden by clear and convincing evidence, and
        not merely by a preponderance of the evidence. Id at 847–48
        (Thomas, J, concurring). Concurring in the denial of review,
        Justice Clarence Thomas noted that denial of certiorari was
        appropriate because the petitioner raised her due process
        arguments for the first time on appeal. Id at 850. But he also
        observed that a tension exists between civil-forfeiture statutes,
        the Due Process Clause of the Fourteenth Amendment, and




                                          3
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 4 of 8




        traditional recognition of private property rights in our nation.
        He further related, “In rem proceedings often enable the
        government to seize the property without any predeprivation
        judicial process and to obtain forfeiture of the property even
        when the owner is personally innocent (though some statutes,
        including the one here [from Texas], provide for an innocent-
        owner defense). Civil proceedings often lack certain procedural
        protections that accompany criminal proceedings, such as the
        right to a jury trial and a heightened standard of proof.” Id
        at 847–48. He also provided examples, in Texas, of “egregious
        and well-chronicled abuses” of this process, linked to the profit-
        motive incentive of governmental entities perfecting civil
        forfeiture. Id at 848.
             Similar concerns regarding the unconstrained and
        unsupervised administration of civil-forfeiture proceedings may
        exist here. The State asserts that the property proceeded against
        is contraband under Article 59.01(2) of the Texas Code of
        Criminal Procedure and thus subject to forfeiture because it was
        used in, intended to be used in, or acquired with proceeds from
        the commission of an offense under that article. For example, see
        Dkt 1-1 at 3–5. This was a studied allegation, as evidenced by
        three separate notices of seizure filed in this action. The State
        filed its initial notice on June 25, 2020. Id at 3. Its first amended
        notice was filed on July 14th. Id at 9. And its second amended
        notice was filed on September 8th. Id at 15. Each contains a
        supporting declaration sworn to and signed by Captain Price.
        Each contains similar boilerplate assertion of substantial violation
        of federal law.
             For example, the declaration in support of the second
        amended notice states in pertinent part:
                   Based on the foregoing information, Your
                   Affiant believes that the aforementioned items are
                   contraband as defined under Chapter 59 of the
                   Texas Code of Criminal Procedure and were
                   intended to be used in the commission of, or was
                   purchased with the proceeds of the commission of a felony
                   enumerated under Federal Law and, therefore; the
                   wiring of funds across Texas state lines to




                                         4
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 5 of 8




                   further a federal felony is a violation of the
                   Texas Money Laundering Statue, Penal Code
                   Chapter 34 (34.02 Money Laundering). Affiant
                   submits there is probable cause to believe the target orders
                   were ordered by Iranian procurement company TSD,
                   and, through representations outlined above, were
                   intended for use in Iran, and that no party applied for,
                   or was granted, a U.S. export license. Affiant further
                   finds that the aforementioned items are in fact
                   located in Houston, Harris County, Texas.
                   Affiant finds the export of U.S. origin oil field
                   equipment to Iran without the required export license
                   from the U.S. Department of Treasury is a federal felony
                   under the laws of the United States, specifically: 50 U.S.
                   Code §1705 (IEEPA), 50 USC 4819 (2) Specific
                   unlawful acts, the Export Control Reform Act of 2018
                   (ECRA), 18 U.S. Code §554 (Smuggling) and 18
                   U.S. Code §1956(a)(2) (Money Laundering), 50
                   USC 4819 (2) Specific unlawful acts, Iranian
                   Transactions Regulations – based on violations of 31
                   C.F.R. Part 560: U.S. Code of Federal Regulations
                   (the “ITR”).
        Dkt 1-1 at 18 (emphasis added). The two preceding declarations
        were identical. See id at 6–7, 12. The company to the contrary
        asserts that it “did not acquire the property made the basis of this
        suit as a result of, or with the proceeds from, the commission of
        any crime.” Id at 29.
             District courts have authority under Rule 11 to “impose an
        appropriate sanction” if they find that any “pleading, motion, or
        written paper” is filed in bad faith or without minimal evidentiary
        and legal support. FRCP 11(b), (c). Federal district courts also
        have inherent power to impose sanctions for “bad faith conduct
        occurring during litigation.” Jackson v Waller Independent School
        District, 2009 WL 1457626, *3 (SD Tex), citing Elliott v Tilton, 64
        F3d 213, 217 (5th Cir 1995). These powers allow courts to
        consider and impose penalties even where, as here, the parties
        voluntarily dismiss the action pursuant to Rule 41(a)(1)(A)(ii). For
        example, see In re Ray, 951 F3d 650, 652–53 (5th Cir 2020). And




                                          5
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 6 of 8




        courts may take action deemed appropriate to respond to
        sanctions concerns, including setting hearing and gathering
        evidence. See generally Charles Alan Wright and Arthur R. Miller,
        Federal Practice and Procedure §§ 1337.1, 1337.3, 2363 (West 4th ed
        October 2020 update).
             The initial conference set for February 18, 2021 will now
        include hearing on the extent to which the notices of seizure filed
        by the State complied with Rule 11 of the Federal Rules of Civil
        Procedure.
             The State has casually asserted in this action serious
        violations of federal law. And it has just as casually determined
        not simply to dismiss this action, but to do so with prejudice—
        and without explanation. If that dismissal is based on the fact that
        the notices of seizure were filed in state court, and thus were not
        then subject to Rule 11, but that the State has determined it
        cannot now proceed in this action subject to the good-faith
        requirements imposed by Rule 11, it must squarely state so on the
        record. Otherwise, the State must aver on the record at hearing
        that it stands behind its notices of seizure with the requirements
        of Rule 11 in mind.
             The State should be prepared to address topics including, but
        not limited to, the following:
                  o First, reasons why the State now seeks voluntary
                       dismissal with prejudice;
                  o Second, evidence supporting allegation by the State
                       that the property against which it proceeds in this
                       action was intended to be shipped to Iran and all
                       specific concerns by the State in this regard;
                  o Third, sources of this evidence and identity of
                       government entities, officers, and witnesses giving
                       such information;
                  o Fourth, evidence establishing that TSD SRL is a
                       company incorporated in the United Arab Emirates
                       and acts as an Iranian procurement company;
                  o Fifth, plans, if any, to prosecute persons or entities
                       involved in the alleged criminal activity or to refer




                                         6
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 7 of 8




                      investigation, prosecution, or both to other
                      governmental entities;
                  o Sixth, circumstances of the seizure of the property
                      involved in this case;
                  o Seventh, number of other civil-forfeiture actions in
                      which the State (as represented by counsel and
                      government actors in this action) is involved,
                      including all pending actions and ongoing
                      investigations in Texas and in other states;
                  o Eighth, monetary value of all assets against which the
                      State (as represented by counsel and government
                      actors in this action) currently proceeds; and
                  o Ninth, total number of persons ever prosecuted for
                      criminal activity on which a civil forfeiture action
                      brought by the government actors here was based.
             As expressed at the initial conference in One 2005 Raytheon
        Aircraft, concern exists about the propriety of the initiation and
        prosecution of this type of action based on what appears to be
        scant evidence. Depending upon information discerned at
        hearing, the Court is considering appropriate investigation of the
        development and prosecution of this matter and that in One 2005
        Raytheon Aircraft. The Court also has under advisement whether
        sanctions are warranted in these actions.
             Regardless, the Court doesn’t take lightly to allegation that
        the property proceeded against in this action was subject to
        federal concern of money laundering and smuggling to the
        Iranian regime with intention for use there, followed by complete
        dismissal of proceedings without explanation. Nor does it take
        lightly to assertion in One 2005 Raytheon Aircraft that the aircraft
        there was seized in part due to concern that it might be used for
        a 9/11-style attack on this nation, which assertion has already
        been determined to be entirely without factual support.
             This hearing will go forward in person. The State may request
        that the courtroom be sealed if concerns of confidentiality or
        national security exist. If so, counsel for the State, Defendant, and
        interested parties must confer as to the best way to proceed while
        respecting the rights and interests of all.




                                         7
Case 4:20-cv-03610 Document 16-1 Filed on 02/12/21 in TXSD Page 8 of 8




             Notice of this Order will be docketed in Texas v One 2005
        Raytheon Aircraft Co Hawker 800XP, No 20-cv-03610. Counsel in
        that action will be permitted to appear and be heard on February
        18th, if desired.
             SO ORDERED.


            Signed on February 11, 2021, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge




                                       8
